Title: John H. Cocke to Thomas Jefferson, 20 July 1817
From: Cocke, John Hartwell
To: Jefferson, Thomas


          
            Dear Sir
            Bremo
July 20. 1817
          
          I have received yours of the 19.—accompanied by a letter from Mr Garrett with a list of the subscribers to the College. I rejoice with you at the liberality of the subscriptions.
          I will be at Monticello on Thursday next early enough to visit the site of the College on that day, and will accompany you the day following to Mr Madisons if necessary.—
          I shall avail myself which of  an opportunity, which offers itself by Judge Tucker T tomorrow, to request the attendance of Mr Cabell
          
            Yours with highest respect & Esteem
            J. H. Cocke
          
        